PER CURIAM.
ORDER
Appellant, San Juan Products, Incorporated brings this appeal from a judgment finding that it had committed thirteen separate violations of a February 9, 1983 mandatory injunction entered pursuant to Chapter 407 RSMo 1978,1 the Missouri Merchandising Practices Act, more specifically, Section 407.100 RSMo 1978, and assessing the five thousand dollar civil penalty authorized by Section 407.110 RSMo 1978 for each violation.
This court is obligated when it has a case before it to examine sua sponte the issue of its own jurisdiction. Since our jurisdiction is derivative of the trial court’s jurisdiction, we also are under an obligation to examine the issue of the trial court’s jurisdiction. See, Schneider v. Sunset Pools of St. Louis, Inc., 700 S.W.2d 137, 138 (Mo.App.1985). We have done so in the case sub judice and have concluded, for reasons more fully explained in a separate memorandum to the parties, that the trial court lacked subject matter jurisdiction to enter the order and judgment appealed from. This court has no jurisdiction to review a judgment entered in excess of or beyond the jurisdiction of the trial court, Schneider, Id.
We therefore dismiss the appeal for lack of jurisdiction in the trial court and the trial court’s judgment is vacated.

. Both Section 407.100, which provides authority for entry of an injunction under the Merchandising Parctices Act and its enforcement provision, Section 407.110 have been amended since 1978. However, the amendments are substantive and relate directly or indirectly to a possible penalty. Therefore, the new provisions are not retroactive and the statutes, for the purpose of this case, are the statutes as they stood prior to those amendments.